NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JOHN G. SAUNDERS,                )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No. 2D16-1392
                                 )
CESSNA AIRCRAFT COMPANY,         )
                                 )
           Appellee.             )
________________________________ )

JOHN G. SAUNDERS and LINDA               )
SAUNDERS, as personal representative)
of the Estate of John J. Saunders, on    )
behalf of Linda Saunders individually as )
surviving spouse of John J. Saunders,` )
deceased, and the ESTATE OF JOHN )
J. SAUNDERS,                             )
                                         )
              Appellants,                )
                                         )
v.                                       )           Case No. 2D16-1395
                                         )
CESSNA AIRCRAFT COMPANY,                 )
                                         )
              Appellee.                  )
________________________________ )

LINDA SAUNDERS, as personal                )
representative of the Estate of John J.    )
Saunders, on behalf of Linda Saunders      )
individually as surviving spouse of John   )
J. Saunders, deceased, and the             )
ESTATE OF JOHN J. SAUNDERS,                )
                                           )
             Appellants,                   )
                                           )
v.                               )              Case No. 2D16-1527
                                 )
CESSNA AIRCRAFT COMPANY,         )
                                 )
           Appellee.             )
________________________________ )
                                                 CONSOLIDATED

Opinion filed March 2, 2018.

Appeals from the Circuit Court for
Hillsborough County; William P. Levens,
Judge.

Laura H. Howard and Kevin C. Ambler
of Ambler Law Group, Tampa, for
Appellants.

Karen S. Cox of Bush Ross, P.A., Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, MORRIS, and LUCAS, JJ., Concur.




                                          -2-